In an action, inter alia, to recover damages for moneys allegedly converted by the defendant’s decedent, the defendant appeals from a judgment of the Supreme Court, Queens County (Leviss, J.H.O.), entered February 2, 2006, which, after a nonjury trial, is in favor of the plaintiff and against him in the principal sum of $40,062.73.
Ordered that the judgment is affirmed, with costs.
After a nonjury trial, the trial court determined that the defendant’s decedent, who was the plaintiffs bookkeeper, and who had access to the plaintiff’s checks, had converted $40,062.73 of the plaintiffs funds by forging the signature of the president of the plaintiff on 35 of the plaintiffs checks, and using them to pay for the premiums on an insurance policy that was “[f]or” the decedent. Contrary to the defendant’s contentions, the court’s determination was not only supported by legally sufficient evidence (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]), but was also warranted by the facts (see *804Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]).
The defendant’s remaining contentions are without merit. Schmidt, J.E, Krausman, Covello and Balkin, JJ., concur.